NUMBER 13-15-00036-CR

                            COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG


HESIQUIO CANTU,                                                         Appellant,

                                          v.

THE STATE OF TEXAS,                                                     Appellee.


                   On appeal from the 148th District Court
                         of Nueces County, Texas.


                                      ORDER

             Before Justices Benavides, Perkes, and Longoria
                            Order Per Curiam

      This cause is before the Court on the record and appellant’s brief. Appellant’s

brief was filed on September 15, 2015. Appellee has not filed a brief. The Court, having

fully examined the record and appellant’s brief hereby ORDERS appellee to file its brief

with this Court on or before May 23, 2016. Further motions for extension of time
will not be favorably entertained by the Court.

                                                  PER CURIAM


Delivered and filed the
25th day of April, 2016.




                                             2